Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant's amendment filed on 12/13/2021 has been entered. New claims 183-185 are added. Claims 156 and 163-185 are pending and currently under consideration. 

Withdrawn Objections and/or Rejections
The rejection of claims 156 and 163-182 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of US Patent No. 9,702,881 B2 is withdrawn in view of the terminal disclaimer filed by Applicant.  

The rejection of claims 156, 163-165, and 167-169 under 35 U.S.C. 112(a) is withdrawn in view of Applicant’s argument.

Information Disclosure Statement
The information disclosure statements filed on 12/13/2021 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to the office action.

Claim Rejections under 35 USC § 112 (b) 
(i). The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Applicant argues that Applicant has amended claim 156 to recite "wherein the human patient has FOLR1 protein levels that were measured in an enzyme linked immunosorbent assay (ELISA), flow cytometry, or immunohistochemical assay." Applicant argues that each of these assays are well known in the art and clearly understood given the information in the present specification and that the claim is clear.

Applicant’s argument has been fully considered but is not deemed to be persuasive because it is unclear how the limitation, “wherein the human patient has FOLR1 protein levels that were measured using an antibody or antigen-binding fragment thereof …”, limits the human patient since the limitation does not set forth what the FOLR1 protein levels are. As written, the claim merely requires that the FOLR1 protein levels were measured; it does not matter whether the FOLR1 protein levels are high or low. Moreover, it is unclear whether FOLR1 protein levels were measured in cancerous tissues. If the cancerous tissues have low FOLR1 protein levels or even do not express FOLR1 protein, the cancer would not be treated successfully by an anti-FOLR1 antibody.  Furthermore, it is unclear what the difference between the human patients whose FOLR1 protein levels were measured and the human patients whose FOLR1 protein levels were not measured. 
Claim Rejections under 35 USC § 102 (a)(1)

(i). The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(ii). Claims 156 and 163-185 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Whiteman et al (Cancer Res April 2011;71(8 Suppl):Abstract 1760). The basis for the rejection is set forth in the office action mailed on 07/13/2021.

Applicant argues that Whiteman et al. do not disclose a human patient. Applicant argues that Whiteman et al. do not disclose each and every element of claim 156. Citing MPEO 2143, Applicant argues that all elements of claim must be present in the prior art to anticipate or render obvious that claim and that the Office does not meet that burden here. Applicant further argues that claim 156 requires that the treated patient's FOLR1 protein levels were measured using the antibody or antigen-binding fragment thereof with the specific sequences recited in the claim.

Applicant argument has been fully considered but is not deemed to be persuasive for the following reasons. First, Whiteman et al. teach that FOLR1 expression was evaluated on a panel of ovarian cancer xenografts and human ovarian tumors using a calibrated immunohistochemical (IHC) staining method on formalin-fixed paraffin-embedded sections. Whiteman et al. also teach that the strong anti-tumor activity of IMGN853 against clinical development in ovarian cancer. It would have been obvious for one skilled in the art to develop a treatment for ovarian cancer.in a human patient with a reasonable expectation of success. 

Second, the wherein clause, “wherein the human patient has FOLR1 protein levels that were measured …” does not represent an active step and does not limit the claimed method. Moreover, it does not limit the human patient because the limitation merely requires that the FOLR1 protein levels were measured; it does not identify a particular patient population to be treated. It would have been obvious for one skilled in the art to treat an FOLR1-expressing ovarian cancer in a human patient with the antibody drug-conjugate IMGN853 regardless whether the FOLR1 protein levels in the human patient was measured using the method recited in claim 156.  

Conclusion
No claims are allowed.

Advisory Information 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        December 23, 2021